Case 1:19-cv-24748-BB Document 33-1 Entered on FLSD Docket 02/05/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                    CASE NO. 1:19-CV-24748-BB

  SISY OROBITG, individually and
  on behalf others similarly situated,

           Plaintiff,
  Vs.


  CALIBURN INTERNATIONAL, LLC,
  and COMPREHENSIVE HEALTH
  SERVICES, INC.

           Defendants.
                                              /

                              ORDER SCHEDULING MEDIATION

           The mediation conference in this matter shall be held with Marlene Quintana, Esq. on

  November 16, 2020, at 10:00 a.m. at the offices of Gray Robinson, 333 S.E. 2nd Avenue, Suite

  3200, Miami, Florida 33131.

           DONE AND ORDERED in Chambers at Miami, Florida, this ___ day of _________ 2020.



                                                  _______________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record

  4826-4184-1588, v. 1
